DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
The following recitations of “means” language is not read as invoking 35 USC 112(f).
Claim 19, lines 2 and 3, “by means of”.  Claim 23, line 3, “by means of”.  Claim 24, lines 2 and 3, “by means of”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and have grammatical and idiomatic errors.  Claim 15, lines 1 and 2, “in particular”.  Claim 16, line 3, “preferably of”.  Claim 18, lines 2 and 3, “any type of known nozzles and types of feed”.  Claim 22, lines 4 and 5 “(spray nozzles)”. Claim 23, line 7, “12”.  Claim 29, lines 2 and 3, “any type of known nozzles and types of feed”.  Claim 30, lines 2 and 3, “any type of known nozzles and types of feed”.
Regarding claim 18, line 3; claim 26, line 3 (two recitations); claim 27, line 3; claim 29, line 3 and claim 30, line 3 the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 22 recites the limitations “the respective required final temperature” in line 3, "the liquid quantity" in lines 3 and 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 23 recites the limitation “the desired grade” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the coolant quantity and coolant surge pressure" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the mechanical property" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitations “the dimension” in line 2, "the material grade" in line 2 and “the target properties” in lines 2 and 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 28 recites the limitations “the strip temperature” in line 2, "the actual values" in line 3 and “the cooling mode” in line 4, “the cooling time” in line 4, “the required coolant quantity” and “the desired material grade”.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 15-25,29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Code et al. (11,230,748) in view of Haraguchi et al. (2015/0224551).  Regarding claim 15, Code discloses a cooling device (Fig. 2) with a variable cooling rate (col. 6, lines 11 and 12) for a strip production line (col. 1) or a thermal treatment line (col. 2, line 33) having a spray nozzle cooling system (Fig. 3) comprising a plurality of jet nozzles (6,11) and a plurality of full cone nozzles (7,12) which are positioned transversely to a strip (1; col. 5, lines 49-50 and 65-66) and arranged symmetrically (Figs. 2 and 3) to cool top and bottom sides of a steel strip (1) traveling in a steel strip pass line direction (F).  Code does not disclose that the jet and cone nozzles are positioned on spray bars between table rollers.  Haraguchi teaches a plurality of upper spray nozzles (23) on a spray bar nozzle header (21) and a plurality of lower spray nozzles [0072] on a spray bar nozzle header (31) which are arranged symmetrically to cool top and bottom sides of a steel strip (1; Fig. 2) and centrally between transporting table rollers (12; [0048]).  Haraguchi teaches that the nozzles are flat spray nozzles and full cone nozzles [0055].  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide the strip production or treatment line of Code with table rollers as taught by Haraguchi in order to support the steel strip during movement through the spray nozzle cooling system.
Regarding claims 16 and 17, the claims are directed to a high cooling rate of 5-150 K/s and a low cooling rate of 1-19 K/s which are overlapping ranges so it is not determinable what a scope of high cooling rate and low cooling rate is.  Code discloses high cooling rates of 400-1200° C/s (col. 1, lines 21-22) and low cooling rates of about .
Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Code in view of Haraguchi and further in view of Weinzierl (2012/0318478).  Code discloses control of the coolant spray system for different sheet thickness dimensions (col. 7, lines 55-62) by producing different coolant surge pressure, strip speed and altering a cooling rate but Code does not disclose strip temperature and flatness detection.  Weinzierl teaches a coolant spray system (2).  Weinzierl teaches temperature measurement sensors (4,5,6) for measuring strip temperature and a flatness measuring sensor (3) for measuring strip flatness.  The coolant spray system, temperature sensors and flatness sensor are operatively connected to a control device [0048] which is an online regulation and control device having storage (11) and code (12; [0049]) wherein the control is operated to determine a quantity of coolant for upper . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamamoto (8,012,406) teaches spray nozzles (Fig. 9) which are arranged symmetrically on either side of an axis (arrow; Fig. 9) and between table rollers (5; Fig. 9), the nozzles comprising jet nozzles (2; Fig 3a) and cone nozzles (2; Fig 3b) (col. 5, lines 16-20).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725